United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 12, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40015
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     JOSIE ARREDONDO-AGUILAR,

                                          Defendant-Appellant.



           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:04-CR-1529-1




Before GARWOOD, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Josie Arredondo-Aguilar pleaded guilty in September 1994 to

transporting undocumented aliens within the country for profit and

was sentenced in December 2005 to 24 months of imprisonment, three

years of supervised release, a $1,500 fine, and a $100 special

assessment.    In arriving at her sentence, the district court found

that Arredondo-Aguilar intentionally or recklessly endangered the



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
aliens she transported and enhanced her sentence under U.S.S.G. §

2L1.1(b)(5) based on that finding, which produced a guideline range

of 24 to 30 months.

       Arredondo-Aguilar appeals her sentence only.               She argues that

the enhancement was unconstitutional under United States v. Booker,

125 S. Ct. 738 (5th Cir. 2005) and the district court reversibly

erred in sentencing her under a scheme where guideline sentences

were       mandatory;   that     the   district        court   clearly    erred   in

determining that she endangered the aliens; and, that her criminal

history score was improperly calculated.                    We recently held that

“[w]e do not believe the act of transporting four aliens lying in

the    cargo    area    of   a   minivan,       with   no   aggravating    factors,

constitutes an inherently dangerous practice such as to create a

substantial      risk   of   death     or   serious     bodily   injury   to   those

aliens.”       United States v. Solis-Garcia, ___ F.3d ___, No. 04-

41439, 2005 WL 1870776, *4 (5th Cir. Aug. 9, 2005).

       Arredondo-Aguilar objected to the § 2L1.1(b)(5) enhancement on

the basis of Blakely v. Washington, 542 U.S. 296 (2004), stating

that under Blakely “a sentencing scheme that permits a judge to

make factual findings essential to an increase in punishment

violates a defendant’s Sixth Amendment right to a jury trial and

his Fifth Amendment right to due process of law.”1                   We note that


       1
        At sentencing, the district court overruled this objection
based on our July 12, 2004 opinion in United States v. Pineiro, 377
F.3d 464 (5th Cir. 2004), holding Blakely inapplicable to

                                            2
the   indictment   alleged   no   facts   tending   to   support   the   §

2L1.1(b)(5) enhancement, and that although most of the primary

facts relied on by the district court in imposing the enhancement

were admitted by Arredondo-Aguilar at the Rule 11 hearing, not all

the primary facts so relied on were admitted by her, and she never

admitted at the Rule 11 hearing or otherwise, and indeed at the

sentencing hearing she expressly denied, that the aliens were

exposed to a substantial     risk of death or serious bodily injury

and that she acted intentionally or recklessly in that respect.

Moreover, the district court never advised Arredondo-Aguilar at the

Rule 11 hearing that her plea of guilty would waive any right she

might have to a jury determination of sentencing enhancement facts

not alleged in the indictment (other than prior convictions or

facts admitted by her) or to have such facts found or established

beyond a reasonable doubt; nor did the court make its enhancement

factual findings beyond a reasonable doubt.

      The district court committed Booker error in its sentencing of

Arredondo-Aguilar. She preserved this contention by her objections

below.    United States v. Pineiro, 410 F.3d 282, 284-85 (5th Cir.

2005). Therefore, the Government bears the burden of establishing,

beyond a reasonable doubt, that the error did not affect Arredondo-

Aguilar’s sentence.     See id.     The Government has not met its

burden.


sentencing guideline cases.

                                    3
     Arredondo-Aguilar’s conviction is AFFIRMED.   Her sentence is

VACATED, and the matter is REMANDED for resentencing consistent

with Justice Breyer’s opinion in Booker.    Because we vacate and

remand Arredondo-Aguilar’s entire sentence, we need not and do not

reach her other claims of error.      We note, however, that in

arriving at the proper guideline range to be determined under the

advisory guideline system called for in Justice Breyer’s Booker

opinion, the district court on resentencing should reconsider what

suffices to establish enhancement under § 2L1.1(b)(5) in light of

our opinion in Solis-Garcia.2

     CONVICTION AFFIRMED; SENTENCE VACATED AND REMANDED FOR

                          RESENTENCING.




     2
       The district court should also consider that, as Arredondo-
Aguilar argues (for the first time on appeal) and as the Government
concedes, Arredondo-Aguilar should not have been assessed any
criminal history points in respect to her August 26, 1996
conviction, and that without that conviction her criminal history
category would have been II rather than III as calculated by the
PSR and her guideline imprisonment range would likewise have been
lower.

                                 4